Citation Nr: 1226138	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-15 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, Alabama


THE ISSUE

Entitlement to an annual clothing allowance for the 2008 calendar year.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1991 to June 2000, and from March 2003 to April 2007, to include service in Kuwait during Operation Desert Shield and Desert Storm, and service in Iraq as part of Operation Enduring Freedom, for which he earned a Bronze Star and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans' Affairs (VA) Medical Center (VAMC) in Montgomery, Alabama, that denied entitlement to a clothing allowance for the year beginning August 1, 2007, and ending July 31, 2008.  

Under 38 C.F.R. § 3.810, annual clothing allowance payments for those meeting the eligibility requirements of 38 C.F.R. § 3.810(a) will become due on August 1st of each year, both as to initial claims and recurring payments under previously established entitlement.  38 C.F.R. § 3.810(b).  Importantly in this case, section 3.810 further states that with regard to claims for a clothing allowance filed more than one year after the entitlement based on a qualifying disability began (which in this case began on February 11, 2005, the date of the rating decision that granted service connection for a spine disability), the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1st) and terminate on July 31st of the following year.  38 C.F.R. § 3.810(c)(1) (emphasis added).  

In this case, the VAMC received the Veteran's claim on June 18, 2008.  Therefore, applying 38 C.F.R. § 3.810(c)(1), as the application was filed within a year of August 1, 2007, the application encompasses a claim for a clothing allowance for the year beginning August 1, 2007, and concluding on July 31, 2008.

In the interests of clarity, the Board will characterize the period of time from August 1, 2007, to July 31, 2008, as the "2008 calendar year."  For this reason, the issue on appeal has been characterized as indicated on the title page of this decision, reflecting entitlement to a clothing allowance for the 2008 calendar year.

The Board notes that the Veteran has previously appealed two rating decisions from the VA Regional Office (RO) in Montgomery, Alabama, which are not currently before the Board.  The first rating decision he appealed was a November 2005 decision in which he was granted an increased rating, from 30 percent to 50 percent, for his service-connected posttraumatic stress disorder (PTSD).  

Previously, in a February 2005 decision, the Veteran had been granted service connection for PTSD effective July 12, 2004, with an initial rating of 30 percent.  His representative filed a notice of disagreement (NOD) on April 6, 2005, seeking a higher rating; the RO treated the April 2005 filing as a new claim for an increased rating.  Thereafter, the RO issued the November 2005 decision, granting an increased rating effective April 6, 2005. 

In December 2005, the Veteran filed a statement with the RO that should have been construed as an NOD with the effective date of the increased rating provided in the December 2005 rating decision.  See 38 C.F.R. § 20.201 (2011) (providing that an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review).  In response to the Veteran's December 2005 NOD, the RO issued a rating decision in June 2006, denying entitlement to an earlier effective date for the increased rating.  The Veteran filed an NOD with that decision in July 2006.  Thereafter, the RO issued a statement of the case (SOC) in June 2007, continuing the denial of entitlement to an earlier effective date.  Pursuant to VA regulations, the Veteran had 60 days from the date of that SOC to file his substantive appeal.  38 C.F.R. § 20.302 (2011).

In November 2007, more than five months after the June 2007 SOC, the Veteran filed a VA Form 9 substantive appeal.  In an October 2008 letter, the RO informed the Veteran that it could not accept his Form 9 appeal, as it was not timely filed.  The RO treated the November 2007 Form 9 as a new claim for an earlier effective date for the increased rating for his PTSD, and in a November 2008 rating decision, denied that claim.  The Veteran did not submit a new NOD in response to the November 2008 rating decision.  

Thus, there is no appeal currently before the Board concerning the effective date of the grant of a 50 percent rating for PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2011).

The second rating decision appealed was dated in May 2008, and denied entitlement to increased ratings for service-connected spine and knee disabilities.  The Veteran filed an NOD with that decision in May 2008, and in June 2009, was granted respective 20 percent ratings for his knee and spine disabilities.  He never perfected his appeal of this issue, and submitted written notice to the RO in June 2009 that he was withdrawing his appeal.  Accordingly, this claim is also not in appellate status.

The appeal is REMANDED to the VAMC in Montgomery, Alabama.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that the brace he uses to assist with his service-connected spine disability causes irreparable damage to his clothes.  

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which the VA determines tends to wear out or tear the clothing of the Veteran.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, permitted that certain eligibility criteria are satisfied.  Relevant to the Veteran's claim, he is entitled to a clothing allowance for the 2008 calendar year if the Chief Medical Director or a designee (2008 through 2011 regulations), or the Undersecretary for Health or a designee (2012 regulation) certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 C.F.R. §§ 3.810(a)(2) (2008-2011) & 3.810(a)(1)(ii)(A) (2012); see Veterans' Medical Programs Amendments of 1992, Pub. L. 102-405, § 302, 106 Stat. 1972 (1992) (amending 38 U.S.C.A. § 305 to redesignate the position of Chief Medical Director of the Department of Veterans Affairs as the Under Secretary for Health of the Department of Veterans Affairs).  

In this case, while the Veteran's medical records are associated with his claims file, certain documents have not been included with the file, and are not available to the Board.  For example, the April 2009 SOC indicated that the VAMC considered a September 2008 report from Dr. D.H., the Chief of Orthotics in Montgomery in which he evaluated the Veteran's back brace and found it to be in very good condition, and could not establish that the Veteran had worn the brace continuously; there is no September 2008 report from Dr. D.H. associated with the claims file.  On remand, all relevant records from the Veteran's VAMC file should be associated with his VA claims file.

Additionally, the Veteran, according to his statements, was previously granted a clothing allowance for his back brace.  However, there is no record of this allowance in the file, and it is unclear if the previously-granted allowance was intended to be continual in nature or simply a one-year clothing allowance.

Based on the evidence considered by the VAMC, as delineated in the April 2009 SOC, this matter was not referred to the Undersecretary for Health or a designee.  The Board believes that pursuant to 38 C.F.R. § 3.810, certification from the Undersecretary of Health or a designee, that the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected disability tends to wear or tear his clothing, is warranted before appellate review can proceed.


Accordingly, the case is REMANDED for the following action:

1.  All records from the Veteran's VAMC file that are relevant to his claim for entitlement to a clothing allowance should be located and associated with his claims file.

2.  The VAMC should submit the Veteran's claim to the Undersecretary of Health or his designee, to obtain certification as to whether the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected spine disability tends to wear or tear his clothing.

3.  Thereafter, the VAMC should readjudicate the claim.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



